     Case 2:19-cv-02613-NIQA Document 1 Filed 06/14/19 Page 1 of 7




                         UNITED STATES DISTRICT COURT

                                        FOR THE

                     EASTER~ DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

                         Plaintiff

            vs.


Everest Ambulance, LLC

                         Defendant


                                     COMPLAINT

       The United States of America, on behalf of its Agency, The United States

Department of the Treasury, by its specially appointed counsel, Rebecca A. Solarz of

KML LAW GROUP, P.C., represents as follows:

       I.     'Ibis Court has jurisdiction pursuant to 28 U.S.C. I 345.

       2.     The last-known address of the Defendant, Everest Ambulance, LLC

("Defendant") is 8420 Bustleton Avenue, Philadelphia, PA 19152.

       3.     That the defendant is indebted to the plaintiff in principal amount of

$42,732.93, plus interest of $18,557.94, for a total of $61,290.87. A true and correct

copy; of the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

Indebtedness").

       4.     That the defendant is indebted to the plaintiff in principal amount of

$19,747.19, plus interest of$8,575.90, for a total of$28,323.09. A true and correct copy
     Case 2:19-cv-02613-NIQA Document 1 Filed 06/14/19 Page 2 of 7



of the Certificate of Indebtedness 1s attached as Exhibit "A" ("Certificate of

Indebtedness").

       5.      That the defendant is indebted to the plaintiff in principal amount of

$39,096.43, plus interest of $16,979.1 I, for a total of $56,075.54. A true and correct

copy of the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

Indebtedness").

       6.      That the defendant is indebted to the plaintiff in principal amount of

$5,721.90, plus interest of$2,474.36, for a total of$8,196.26. A true and correct copy of

the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate oflndebtedness").

       7.      Demand has been made upon Defendant by Plaintiff for the sum due but

the amount due remains unpaid.

       WHEREFORE, the plaintiff demands judgment against Defendant as follows;

               (A) In the amount $153,885.76.

               (B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                   of$150.00.

               (C) Interest from the date of judgment at the legal rate of interest in effect

                   on the date of judgment until paid in full.

               (D) Costs of suit.
     Case 2:19-cv-02613-NIQA Document 1 Filed 06/14/19 Page 3 of 7



       Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.



                                     United States of America by and through
                                     its specially appointed couns
                                     KML Law Group, P.C.

                                     By: __
                                     Rebecca A. Solarz, Esquire
                                     BNY Independence Center
                                     701 Market Street
                                     Suite 5000
                                     Philadelphia, PA 19106-1532
                                     (215)825-6327
                                     RSolarz(ci),kmllawgroup.com
     Case 2:19-cv-02613-NIQA Document 1 Filed 06/14/19 Page 4 of 7




                     UNITED STATES DISTRICT COURT

                                  FOR THE

                  EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STA TES OF AMERICA

                     Plaintiff                  CIVIL NO.

           vs.


 Everest Ambulance, LLC

                     Defendant




                                 EXHIBITS


"A" CERTIFICATE OF INDEBTEDNESS
              Case 2:19-cv-02613-NIQA Document 1 Filed 06/14/19 Page 5 of 7


                                   U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                         WASHINGTON, DC 20227

                                        ACTING ON BEHALF OF
                                   U.S. HEALTH & HUMAN SERVICES
                            CENTERS FOR MEDICARE AND MEDICAID SERVICES
                                    CERTIFICATE OF INDEBTEDNESS
Everest Ambulance, LLC
8420 Bustleton Avenue
Philadelphia, PA 19152
EIN: 46·2513947

Agency Debt ID Nos.: TRFM2015036798/737880770; TRFM2015036889/737880769;
TRFM2015036891/737880773;TRFM2015052258/737882233

I hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including
referring matters to the U.S. Department of Justice (DOJ) for litigation,. I am a custodian of records of
certain files sent by the U.S. Department of Health and Human Services (HHS), Centers for Medicare and
Medicaid Services (CMS} to Treasury for collection actions. As a custodian of records for Treasury, I have
care and custody of records relating to the four (4) debts owed by Everest Ambulance, LLC (DEBTOR) to
HHS.

The information contained in this Certificate of Indebtedness is based on documents created by an
employee or contractor of HHS based on his/her knowledge at or near the time the events were recorde~&
including the review of the delinquency of overpayments, or by an employee or contractor of Treasu
·based on his/her knowledge at or near the time the events were recorded, including the review of th
delinquency of overpayments. Treasury's regular business practice is to receive, store and rely on the
documents provided by HHS, when, debts are referred to Treasury for collection activities, including
litigation.

Further, I certify that I am familiar with Treasury's record keeping practices, including the receipt of fil s
from HHS.

TRFM2015036798/737880770- Case #1
On September 17, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount o
$42,732.93 with an annual interest rate of 9.62%, for CMS services rendered. HHS sent the DEBTOR letter
advising of the overpayment and requesting payment to no avail.                                            ,
                                                                                                           l
HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services (OMS) i
litigation and collection on February 6, 2015.

On March 27, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due
$42,732.93 with daily interest of $11.26 as of April 10, 2019.

                                 Principal:               $ 42,732.93
                                 Interest (@9.62%):       $ 18,557.94
                                 Total:                   $ 61,290.87
          Case 2:19-cv-02613-NIQA Document 1 Filed 06/14/19 Page 6 of 7



                                 U.S. DEPARTMENT OF THE TREASURY
                                   BUREAU OF THE FISCAL SERVICE
                                       WASHINGTON, DC 20227

                                      ACTING ON BEHALF OF
                                 U.S. HEALTH & HUMAN SERVICES
                          CENTERS FOR MEDICARE AND MEDICAID SERVICES
                                  CERTIFICATE OF INDEBTEDNESS




TRFM2015036889/737880769 - Case #2
On September 19, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$19,747.19 with an annual interest rate of 9.62%, for CMS services rendered. HHS sent the DEBTOR letters
advising of the overpayment and requesting payment to no avail.
                                                                                                     l
HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services (DMS) for
                                                                                                     l
litigation and collection beginning on February 6, 2015.                                             ·

On March 27, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$19,747.19 with daily interest of $5.21 as of April 10, 2019.                                     I
                               Principal:              $ 19,747.19
                               Interest (@9.62%):      $ 8,575.90
                               Total:                  $ 28,323.09




TRFM2015036798/737880773 -Case #3
On September 17, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount o
$39,096.43 with an annual interest rate of 9.62%, for CMS services rendered. HHS sent the DEBTOR letter
advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services (DMS}   for
litigation and collection on February 6, 2015.

On March 27, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$39,096.43 with daily interest of $10.31 as of April 10, 2019.

                                Principal:             $ 39,096.43
                                Interest (@9.62%):     $ 16,979.11
                               Total:                  $ 56,075.54
           Case 2:19-cv-02613-NIQA Document 1 Filed 06/14/19 Page 7 of 7


                                  U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                        WASHINGTON, DC 20227

                                       ACTING ON BEHALF OF
                                  U.S. HEALTH & HUMAN SERVICES
                           CENTERS FOR MEDICARE AND MEDICAID SERVICES
                                   CERTIFICATE OF INDEBTEDNESS




TRFM2015052258/737882233 - Case #4
On September 22, 2014, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$5,721.90 with an annual interest rate of 9.62%, for CMS services rendered. HHS sent the DEBTOR letter$
advising of the overpayment and requesting payment to no avail.                                               l
                                                                                                              !

HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services (OMS) for
litigation and collection on February 20, 2015.
                                                                                                              I
On March 27, 2019, DMS referred the claim to OOJ for litigation and collection In the amount due           or
$5,721.90 with daily interest of $1.51 as of April 10, 2019.

                                  Principal:               $   5,721.90
                                                                                                              I
                                                                                                              '
                                  Interest (@9.62%):       $   2,474.36
                                  Total:                   $   8,196.26                                       I


 The balance stated in the case listed above is current as of April 10, 2019,' indudi~ any applicable lnteresl
 penalties, administrative fees, and OMS & DOJ fees {pursuant to 31 U.S.C. 3717(e} and 371l(g)(6}, (7);    ~
 C.F.R. 285.120) and 31 C.F.R. 901.l(f); and 28 U.S.C. 527, note}.

 Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct
 the best of my knowledge and belief based upon information provided by the HHS and informati
 contained in Treasury's records.



                                                            Regina Crisafulli
                                                            Financial Program Specialist
                                                            U.S. Department of the Treasury
                                                            Bureau of the Fiscal Service




                                                                                                                  3

                  Ii
                                                      Case 2:19-cv-02613-NIQA Document 1-1 Filed 06/14/19 Page 1 of 3
  JS 44 (Rev 0611 7)                                                                                                       CIVIL COVER SHEET
  The JS 44 c1vtl cover sheet and the mfonnation contamed herem neither replace nor supplement the fihng and service ofpleadmgs or other papers as requrred by la v, except as
  provided by local rules of court This form, approved by the Judicial Conference of the "Cmted States m September 1974, 1s required for the use of the Clerk of Court for the
  purpose of m1tiatmg the c1v1] docket sheet (SEE INSTRUCT10NS ON NFXT PAGE OF THIS FORM)

                                                                                                                                                                                      DE.FENDANTS
                                                                                                                                                                                   Everes"TAmbulance. LLC
                                                                                                                                                                                   8420 Bustleton Avenue
                                                                                                                                                                                   Ph1ladelph1a, PA 19152Everest Ambulance. LLC
              (b) County of Residence of First Listed Plamt1ff
                                                       (EXCEPT IN US. PLAINTIFF CASES)
                                                                                                                                                                                    County of Residence of First Listed Defendant Philadelph1~
                                                                                                                                                                                                                                    (IN US PLAINTIFF CASES ONLY)
                                                                                                                                                                                                                                                                                                                                 -   •.
                                                                                                                                                                                     NOTE              IN LAND CONDEMNATION CASF,S, lJSE TIIE LOCATION 0
                                                                                                                                                                                                       TIIB TRACT OF LA,"ID INVOLVED

              (C) Attorneys (Finn Name, Address, and Telephone Number)                                                                                                                 Attorneys (If Known)
    KML Law Group, P.C - Rebecca A Solarz, Esquire
    701 Market Street, Ste 5000, Ph1la , PA 19106
    215-627-1322, RSolarz@kmllawgroup com

              . ~ASIS OF JURISDICTION (Placean                                                     X"tnOneBoxOnly)                                           III. CITIZENSHIP OF P ~ L PARTIES (Place an "X" tn ( ne Box for Pla,ntifj
                                                                                                                                                                              (For Diverstty Cases Only)                                                                                   and One Box fo Defendant)
  i:,( I           S Government                                 O 3         Federal Quesllon                                                                                                                              PTF           DEF                                                                     PTF      DEF
                   Plamllff                                                     (l] S. Government Not a Party)                                                        Citizen of This State                               ::, I           ~      I        Incorporated or Pnnc1pal Place                         ::, 4   ::, 4
                                                                                                                                                                                                                                                            of Busmess In 'flus State

  ::, 2          C S. Government                                0 4         D1vers1ty                                                                                 Citizen of Another State                            ::'J 2         ::,     2        Incorporated and Pnnc1pal Place                        ::, 5   n   5
                    Defendant                                                 {Indicate C,t;zenshzp of Partzes tn Item II[)                                                                                                                                  of Busmess In Another State

                                                                                                                                                                      Citizen or Subject of a                             ::, 3          ::,     3        F ore1gn Nallon
                                                                                                                                                                        Foreum Countrv
  IV. NATt;RE OF SUIT (Placean                                                   X"mOneBoxOnly)                                                                                                                                              Click here for Nature of Smt Code D'e cnot10ns
                                                                                                                                                                        "F0RFEITCREIPENA!I.T¥"                                        .,~.BANKRL'PTe¥~                                   Z~"OTHER TATUTES."                      I
  ::, II O Insurance                                                PERSONAL INJL'RY                                    PERSONAL INJLRY                              ::, 625 Drug Related Se1Zure                               ::, 422 Appeal 28 t:SC I 58                              ::J 3 75 False Cle l1IlS Act
 ::, i20Manne                                                 C1 310 Arrplane                                     :, 365 Personal Injury .                                   of Property 21 t:SC 881                            n 423 Withdrawal                                         ::J 376 Qm ram 31 USC
  n  130 M1!!er Act                                           n 315 Arrp:ane Product                                     Product L!ab1hty                            ::, 690 Ot'1er                                                     28 t:SC IS 7                                                 3729(a))
     140 Negotiable Instrument                                      Liab1hty                                      ::J 367 Health Care/                                                                                        1---='"""=--,..,=-==-===-....,,-1 ::J 400 State Re,tl'port1onment
            ecovery of Overpayment                            n 320 Assault, Libel &                                     Pharmacent1ca!                                                                                        *' •PROPERTY RlGHTS W ::J 410 Ant1tn st
,./       & Enforcement of Judgment                                      Slander                                         Personal lnJury                                                                                   ::, 820 Copyrights                                            n      430 Banks lll~ Bankmg
 ~ 15 Medicare Act                                            ::,   330 Federal Employers'                               Product Liab1hty                                                                                  ::J 830 Patent                                                 O     4 50 Comm r e
 ::, I S Recovery of Defaulted                                           L1ab1hty                                0 368 Asbestos Personal                                                                                   ::, 8 35 Patent . Abbreviated                                  ::,   460 Depon at on
          Student Loans                                        ::J  340Manne                                              ln;ury Product                                                                                                New Drug Apphcallon                               ::J   4 70 Racke ~c Influenced and
          (Excludes Veterans)                                  0    345 Manne Product                                    L1ab1hty                                                                                          ::, 840 Trademark                                                         Corrup c rgarnzatmns
 ::, 1S3 Recovery of Overpayment                                         L1ab1hty                                   PERSONAL PROPERTY                                      ;;;....___ _La;;A!..!B~O~R,.._...:lll»!!:---""'+"'.:.·..iS~O~@~D\~l,:..S~E,:aC~Ua,11K~1..iv----~ C1
                                                                                                                                                                       1-=..                                                                                                                    480 Consu ni r Credit
          of Veteran's Benefits                                ::,  350 Motor Velucle                            ::, 370 Other Fraud                                     ::, 710 Fair Labor Standards                      ::, 861 lllA (1395ft)                                          ::,   490 Cable/S, TV
 ::, l 60 Stockholders' Smts                                  n     355 Motor Velucle                            ::, 371 Truth m Lendmg                                              Act                                   ::, 862 Black Lung (92 3)                                      ::,   850 SecuntJe JCommod1t1es/
 ::, 190 Other Contract                                                 Product L1ab1hty                         ::J 380 Other Personal                                  ::, 720 Labor/Management                          ::, 863 DIWC/DIWW (405(g))                                                Exchan;e
 ::, 195 Contract Product L1ab1hty                            n     360 Other Personal                                   Property Damage                                             Relations                             ::J 864 SSID T'itle XVI                                        ::,   890 Other St tutory Actmns
  n  I 96 Francluse                                                     Injury                                   n   385 Property Damage                                 CJ 740 Raliway Labor Act                          ::, 865 RSI (405(g))                                           ::,   89! Agnculll)ral Acts
                                                               ::,  362 Personal Injury ·                                Product L1abihty                                 ::J 751 Farrnly and Medical                                                                                     ::,   89'3 Envrro m ental M1,tters
                                                                        Medical Maloract1ce                                                                                          Leave Act
                                                                                                                                                                                                                         1---:FE=n"'iE"'RA::-c-L,,...,,UX""'"".,..s""i;"';rr=st."""""·-1~ 0     895 ~:~' mof lnformanon
    _;;;...,RE=""A,..L~P,_,R,..O,.P._ER=;:.TY.:.......:~=!?>0-..._·_..,_CIVre"'-'-=-Rl=G_.:JI"I:S,.==·---f_._PRl=S._,O._,NE.=R:.:..:.P.:aE"°TIT....._I,_,O._,N..:.:S"'--IC1 790 Other Labor Li11gat10n
i..1. . . .




 r1 210 Land Condemnation                                      ::J 440 Other C1v1l Rights                               Habeas Corpus:                                   :J 791 Emp:oyee Rellrement                             n 870 Taxes (l; S Plamt1ff                                ::,   896 Arbitr t1 )n
 ::, 220 Foreclosure                                           ::, 441 Votmg                                      ::, 463 Alien Detamee                                             Income Secunty Act                                  or Defendant)                                     n     899 Achrnr 1s ratlve Procedure
 r-; 2.30RentLease&Ejectment                                   ::J 442Ernployment                                 ::, 5IOM011onst0Vacate                                                                                   ::, 8 71 IRS Tiurd Party                                                 Act/Rc v ·ew or Appeal of
 ::, 240 Torts to Land                                         ::, 44 3 Housmgt                                              Sentence                                                                                                   26 USC 7609                                                 Agenc )ec1s,on
  n  245 Tort Product Liability                                            Accommodatlons                         ::, 5 30 General                                                                                                                                                        ::J   950 Consti u 10nal1ty of
 ::, 290 All Other Real Property                               ::J 445 Amer w,D1sab1li11es · ::, 5 35 Death Penalty                                                                  IMMIGIU.TION "                                                                                                 State Sta :utes
                                                                           Employment                                   Other:                                           :::J 462 Naturalization Apphcatlon
                                                               ::, 446 Amer w/D,sab1ht1es · ::, 540 Mandamus & Other                                                     ::J 465 Other lrmmgrallon
                                                                           Other                                 n      550 C1vli Rights                                            Acllons
                                                               0 448 Education                                    ::, 555 Pnson Condition
                                                                                                                  :J 560 C1V1! Detamee -
                                                                                                                             Conditions of
                                                                                                                             Confinement

 V. ORIGl:'l (Place an                             -X" tn One Box Only)
 ~ I (~gmal                                ::J 2 Removed from                                   '.1 3          Remanded from                               '.1 4 Remstated or                        n                                                  '.1 6 Mult1d1stnct                                   Multid1stnct
     \. J
      roceedmg                                   State Court                                                   Appellate Court                                   Reopened
                                                                                                                                                                                                            5 Transferred from
                                                                                                                                                                                                              Another District
                                                                                                                                                                                                                (specify)
                                                                                                                                                                                                                                                              L1tigat1on -
                                                                                                                                                                                                                                                              Transfer
                                                                                                                                                                                                                                                                                                             L1tigat10n -
                                                                                                                                                                                                                                                                                                             Drrect File
                                                                      Cite the l; S Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity,
      •                  28USC.1345
 VI. CAUSE OF ACTION l":B:"-n7'".·e-::f"':"de--s-cr""1p....t....10....n""'o-".:f-c-au-s-e-------------------------------/-·H--/-=::c"'\---
                         E:nforced Collections                                                                                       )
 VII. REQUESTED IN     (1 CHECK IF THIS IS A CLASS ACTION                                                                                                                  DEMAND$                                                                Cl~CK YES only 1f demamfed m complaijt
      COMPLAINT:           UNDER RULE 23, F.RCv.P                                                                                                                                                                                                 ,Tl;RY DEMAND:       '."'J es                      f          )l!N/
 VIII. RELATED CASE(S)
                         (See ,nstructtons)
       IF ANY                               Jl,'DGE
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                     DOCKET NUMBER
                                                                                                                                                                            or RECORD
 DATE
                                                             .f/1"-/ {\                                                SIGNATURE OF A ITOIUIBY

                                                                                                                                                                                                                                        IL/           V
  FOR OFFICE USE ONLY                                                •                                                                                                                                                                   '
              RECEIPT #                                AMOL'NI                                                               APPLYINGIFP                     JU\\ , 4 20\9JUDGE                                                                                    MAG JUDGE
                                                       UNITEDDocument
                                                              STATES DISTRICT COt:RT
A.   <1'I               II         Case 2:19-cv-02613-NIQA              1-1 Filed  06/14/19 Page 2 of 3
                                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

!\) [(0ir-\
    ~
                                                                                  DESIGNATION FORM                                      19                  26 1s
                             (to be used by counsel or pro se plaznt1ff to znd1cate the category of the case for the purpose of assignment to the appropriate calendar)

     Address of Plaintiff: c/o Suite 5000 - BNY lndependence~enter, 70~Market Street. Philadelphia, PA 19106 153~
                                                            8420 Bustleton Avenue Philadelphia, PA I 9152
     Address of Defendant:

     Place of Accident, Incident or Transaction:                                                  Action of Enforced Collections


     RELATED CASE, IF ANY:

     Case Number: _ _ __                                                 Judge. _ _        _ _ __          _                         Date Terminated: _ _ _ _ _

     C1v1J cases are deemed related when Yes 1s answered to any of the followmg questions:

     I.     ls this case related to property included in an earlier numbered smt pendmg or within one year                                YesD
            previously terminated action in this court?

     2      Does this case mvolve the same issue of fact or grow out of the same transaction as a prior smt                               Yeso
            pendmg or within one year previously terminated action in this court?

     3.     Does this case involve the validity or mfringement of a patent already in suit or any earlier                                 Yeso
            numbered case pending or within one year previously terminated act10n of this court?

     4      ls this case a second or successive habeas corpus, s ial se
            case filed by the same mdividual?
                                                                                     nty appeal, or pro se civil nghts                    Yes   D
     I certify that. to my knowledge, the within case             Di    I ~ t r ated to any case now pendmg or w1thm one year prev10usly terminated at.t on in
     this court except as noted above.                                                              ~

     DATE _ _ _ _                    J/~J                                     _ __                                        _ _               __31593~ _
                                                                                  Attorney-at-Law Pro Se P        tzff                                Attorney ID   #   (if applzc ble)



     CIVIL: (Place a         vin one category only)
                   federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

                Indemnity Contract, Marine Contract, and All Other Contracts                                    Insurance Contract and Other Contracts


            4
                FELA
                Jones Act-Personal Injury
                Antitrust
                                                                                                   Bf     4.
                                                                                                                Airplane Personal Injury
                                                                                                                Assault, Defamation
                                                                                                                Marine Personal Injury

     B
     D
            5. Patent
            6. Labor-Management Relations
            1. Civil Rights
                                                                                                   ~      5.
                                                                                                          6.
                                                                                                          7.
                                                                                                                Motor Ve!ucle Personal lnJury
                                                                                                                Other Personal InJury (Please specify) .
                                                                                                                Products Liability
     D      8. Habeas Corpus                                                                        D     8.    Products Liab1hty · Asbestos
                                                                                                    D
     B
     D
            9. Securities Act{s) Cases
            10. Social Security Review Cases
            11. All other Federal Quest10n Cases
                                                                                                          9.    All other Diversity Cases
                                                                                                                (Please specify)   __

                   (Please specify) _      _       __ __


                                                                                     ARBITRATION CERTIFICATION
                                                            (The effect of thzs certification ts to remove the case from ehg1b1lity for arbztratwn)

     I,                                                       _ . , counsel of record or prose plaintiff, do hereby certify



          D        Pursuant to Local Civil Rule S3 2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this civil ac i n case
                   exceed the sum of $150,000.00 exclusive of mterest and costs.
                                               j
          D        Relief other than monetary damages 1s sought.


     DATE
                                               I
                                                                                 Attorney--at-Law I Pro Se Plaintiff


                                                        .
     NOTE A tnal de novo w!ll be a tnal by Jury only if there has been compliance with r RC P 38

     Civ 609 (5120181


                                                                            \\\~ 1 4 7.0\9
         Case 2:19-cv-02613-NIQA Document 1-1 Filed 06/14/19 Page 3 of 3
                             UNITED ST ATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLV ASIA


UNITED STATES OF AMERICA
                                          Plaintiff                       CIVIL ACTION NO.
                vs.

Everest Ambulance, LLC
                                          Defendant
                                                                                        2619
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

                         (a)     Habeas Corpus -- Cases brought under 28 U.S.C.
                                 §2241 through §2255.                                                ( )

                         (b)     Social Security -- Cases requesting review of a
                                 decision of the Secretary of Health and Human
                                 Services denying plaintiff Social Security Benefits.                ( )

                         (c)     Arbitration -- Cases required to be designated for
                                 arbitration under Local Civil Rule 53.2.                            ( )

                         (d)     Asbestos -- Cases involving claims for personal injury
                                 or property damage from exposure to asbestos.                       ( )

                         (e)     Special Management -- Cases that do not fall into tracks
                                 (a) through (d) that are commonly referred to as complex
                                 and that need special or intense management by the court.
                                 (See reverse side of this form for a detailed explanation of


                         (f)
                                 special management cases.)


                                                                      l
                                 Standard Management -- Cases that do not fall into
                                 any one of the other tracks.                 ~
                                                                                                (j   ( )



                                                                                                     (X)

~ti"'-~
 Date                                                                      V
                                                  Rebecca A. Solarz, Esq.
                                                  Attorney for Plaintiff, United States of America
                                                  Pennsylvania Attorney l.D. No. 315936
                                                  Suite 5000 BNY Independence Center
                                                  701 Market Street
                                                  Philadelphia, PA 19106-1532
                                                  (215) 825-6327 (Direct)
                                                  rsolarz@kmllawgroup.com
